Citation Nr: 1743436	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety, to include as due to military sexual trauma (MTS).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an acquired psychiatric disorder.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an acquired psychiatric disorder.

4.  Entitlement to service connection for chronic chest pains, to include as due to an acquired psychiatric disorder.

5.  Entitlement to service connection for a sinus disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

Although the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was certified to the Board as separate claims for depression and anxiety, the Veteran has indicated during the course of the appeal that she is seeking service connection for any psychiatric disorder, however diagnosed.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In light of the Court's decision in Clemons, the appeal has been consolidated and recharacterized (as stated on the cover page).

In her substantive appeal received in January 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in March 2015, the Veteran submitted a request to withdraw the Board hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for GERD, service connection for IBS, service connection for chronic chest pains, and service connection for a sinus disability are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as major depressive disorder and intermittent explosive disorder, is a result of her military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder diagnosed as major depressive disorder and intermittent explosive disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for an acquired psychiatric disorder given the favorable nature of the Board's decision.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, the evidence of record establishes that the Veteran has a current disability.  The Board notes that the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in July 2013.  The claim was denied in a March 2014 rating decision as there was no confirmed diagnosis of PTSD.  In addition there is no subsequent diagnosis of PTSD in the record, and the Veteran has not contended such.  Additionally, the Veteran has been diagnosed with a personality disorder, which is not a disease for which service connection can be granted.  However, the VA treatment records as well as VA examinations have diagnosed the Veteran with other psychiatric disorders, including major depressive disorder, anxiety disorder, and intermittent explosive disorder.  Therefore, the first requirement for service connection has been satisfied.  

The Veteran claims that her current psychiatric disability is related to having suffered military sexual trauma in service.  Specifically, she contends that while in basic training, another woman would watch her while showered and would watch her while she slept.  She felt disrespected, uncomfortable, and was afraid to shower even though she was ordered to by her First Sergeant.  She became withdrawn and her body smelled from not bathing.  Later while stationed at Fort Ord, another woman wrote her love letters and the Veteran was afraid to talk about it out of fear for someone making fun of her.  These incidents in service humiliated her and caused her to lash out at people who she felt were disrespecting her.  

Service treatment records note that in August 1980, the Veteran was seen for complaints of nerves and dizziness.  In January 1983, she was seen for treatment for symptoms of GI syndrome and was noted to be irritable, anxious, and overemotional.  Additionally, a February 2014 VA examiner found that it was as likely as not the Veteran experienced multiple significant episodes of sexual harassment in service, and a September 2015 VA examiner noted that the Veteran experienced "genuine and believable emotion" regarding the in-service events during an interview.  As such, based on the Veteran's competent and credible statements, service treatment records, and the VA examiners statements, the Board concludes that the second element for establishing service connection, an in-service event, has been satisfied.

What remains to be established is whether the Veteran's psychiatric disorder is related to service.

The Veteran underwent a VA examination in June 2012.  The examiner diagnosed the Veteran with intermittent explosive disorder and personality disorder NOS.  Following a review of the claims file, the examiner discussed the Veteran's in-service account of sexual harassment and opined that it was less likely than not that the Veteran's psychiatric disabilities were incurred in or caused by service.  The examiner felt that the Veteran's military related incidents were not severe enough in nature to account for the current diagnoses and the "nerves" reported in the service treatment records may be related to her reports of stressful military experiences but not enough to impact functioning 32 years later or to warrant such current diagnoses.  

Another VA examiner in February 2014 diagnosed the Veteran with major depressive disorder unspecified, anxiety disorder unspecified, intermittent explosive disorder by history, and personality disorder NOS by history.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  The Veteran reported the incidents regarding the woman in the shower and at her bed during basic training and the receiving love letters from another woman while stationed at Fort Ord.  Following a review of the claim file, the examiner opined that the Veteran did not continue to meet the criteria for intermittent explosive disorder or personality disorder.  However, the Veteran did meet the criteria for major depressive disorder unspecified and anxiety disorder unspecified.  While there was no evidence of markers in the personnel file indicating a history of military sexual trauma, it did not preclude the existence of or occurrence of sexual harassment in military service.  Given the Veteran's report of the multiple episodes of sexual harassment over an extended period and personally perceived intensity of the sexual harassment, it was as likely as not that the Veteran experienced multiple significant episodes of sexual harassment.  Therefore, the Veteran's current major depressive disorder and anxiety disorder were at least as likely as not directly related to the incidents reported, and at least as likely as not that subsequent episodes served to further exacerbate the Veteran's symptoms.

In June 2015, the Veteran's former VA psychiatrist, Dr. S.B., submitted a letter where he opined that it was at least as likely as not that the sexual harassment and fear of sexual advances the Veteran experienced in the military resulted in the Veteran's current psychiatric disorders of depressive disorder and intermittent explosive disorder.  Through the three years that Dr. S.B. treated the Veteran, she had repeatedly reported and discussed incidents regarding a female drill instructor that made frequent comments about the Veteran's body, and was standing over her one night while she was sleeping.  These incidents clearly adversely impacted her mental health conditions and interpersonal relationships.  Following these incidents, the Veteran developed anger problems, severe depressed mood, and chronic sleep problems.  Although Dr. S.B.'s opinion does not show a review of the claim file, the Board notes that Dr. S.B. had been the Veteran's treating physician for three years, and was aware of the Veteran's medical history.  Thus, the Board finds this opinion to be persuasive in this regard.

In September 2015, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with intermittent explosive disorder and alcohol use disorder.  The examiner indicated that it would be speculation to indicate that the Veteran's current diagnosable psychiatric conditions were related to her active duty, specifically the military sexual trauma she experienced.  While the events that the Veteran experienced were stressful and extremely upsetting, as she expresses genuine and believable emotion; it would be speculation to indicate that the current symptoms and conditions experienced by the Veteran were the result of the military sexual trauma.  What was more likely but also speculation was that her symptoms were born out the a stressful event of having a gun put against her head and bound as an 11 year old child in New York.  The examiner also indicated that the Veteran continued to suffer from anxiety, but it was a product of her intermittent explosive disorder and not a separate diagnosable condition.  The Board finds the September 2015 VA examiner's opinion to be essentially a non-opinion.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed Cir. 2009).  As such, the opinion lacks probative value in this matter.

An addendum opinion was provided by another VA clinician in September 2015.  The VA clinician noted that the Veteran was currently diagnosed with intermittent explosive disorder and alcohol use disorder, but there was no evidence of a "nexus in service of mental health symptoms or treatment."  A letter from "her provider from 2012-2015" provided an opinion of a nexus from sexual harassment and fear of advances in service as related to her current diagnoses of depressive disorder and intermittent explosive disorder, some 30 years later.  The opinion failed to mention alcohol use disorder and possible relationship to intermittent explosive disorder.  With the lack of nexus in service, and lack of evidence of chronicity for some 30 years it was less likely as not that the current intermittent explosive disorder was related to service.  However, the VA clinician's rationale is unclear.  While stating that there was a lack of nexus, the clinician mentioned the June 2015 statement from Dr. S.B., which provides an opinion supporting a nexus to service.  No explanation was provided as to why the clinician discounted this opinion.  

In contrast, the June 2012 and February 2014 VA examiners were based on a review of the claim file and consideration of the Veteran's statements regarding what happened to her in service.  In consideration of these opinions, as well as the June 2015 opinion from Dr. S.B. and the September 2015 VA opinion, the Board finds that the most probative evidence of record is at the very least, in a state of equipoise regarding whether the Veteran's current psychiatric disorders of major depressive disorder and intermittent explosive disorder are related to her service.  

The Board observes that the Veteran has also been diagnosed with anxiety disorder and alcohol use disorder.  The February 2014 VA examiner found that the symptoms of major depressive disorder and anxiety disorder overlapped and interacted in a way that it would not be possible to differentiate what portion of each symptom was attributed to each diagnosis.  The September 2015 VA examiner found that it was not possible to differentiate what symptoms were attributable to each psychiatric diagnoses.  Where a veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182   (1998) (per curiam).  As such, all identified mental health symptomatology shall be attributed to the now service-connected acquired psychiatric disorder. 

Therefore, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and intermittent explosive disorder, is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and intermittent explosive disorder is granted.  


REMAND

With regard to the claims for service connection for GERD, service connection for IBS, and service connection for chronic chest pains, the Veteran has claimed that these disorders are related to her military service, and also secondary to her psychiatric disorder.  Prior VA examinations conducted in June 2012 only addressed the question of direct service connection.  As her major depressive disorder and intermittent explosive disorder are now service-connected, a remand is necessary to afford the Veteran a VA examination to determine the likelihood that her GERD, IBS, and chest pains were caused or aggravated (worsened beyond the natural progression) by her service-connected psychiatric disability.

Regarding the claim for service connection for a sinus disability, the Veteran underwent a VA examination in June 2012.  The examiner opined that the Veteran's chronic sinusitis was less likely than not incurred in or caused by service.  The rationale provided was that while the service treatment records showed several instances of limited, acute cold symptoms diagnosed as viral syndromes and a history of tonsillectomy in 1982; there were no service treatment records documenting complaints of, or treatments for chronic sinus/nasal problems in service.  There were no post-service records in the claims file documenting diagnoses of, treatments for, or complaints consistent with chronic sinusitis or rhinitis.  

However, the examiner failed to consider the Veteran's statements regarding suffering from sinus symptoms for years, which she self-treated with sinus and sinus headache medications.  Also, the examiner failed to discuss private treatment records from Medical University of South Carolina, which include the results of a September 2003 CT scan of the head which showed the Veteran's sinuses and mastoid air cells to be well pneumatized, and an October 2007 treatment record which showed a left septal spur of moderate size which touched the inferior turbinate of the nose.  As such, the Board finds the rationale inadequate to decide the claim and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

Finally, any updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from May 2015 to the present.

2.  After completing the development requested in item 1, arrange for the Veteran to be examined by an appropriate VA medical professional(s) to determine the nature and likely etiology of any diagnosed GERD, IBS, or chronic chest pains.  Any necessary testing should be completed.  The claim file should be made available to the examiner in conjunction with this request. 

The examiner(s) should specifically address the following questions:

GERD: 

(A)  Whether it is at least as likely as not (50 percent probability or greater) that GERD was incurred in or is related to the Veteran's active service. 

(B)  Whether it is least as likely as not (50 percent probability or greater) that GERD is caused by OR aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected major depressive disorder and intermittent explosive disorder. 

IBS:

(A)  Whether it is at least as likely as not (50 percent probability or greater) that IBS was incurred in or is related to the Veteran's active service. 

(B)  Whether it is least as likely as not (50 percent probability or greater) that IBS is caused by OR aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected major depressive disorder and intermittent explosive disorder. 

CHRONIC CHEST PAINS:

(A)  Whether the Veteran has a current chronic disability manifested by chest pain.

(B)  If so, whether it is at least as likely as not (50 percent probability or greater) that a current chronic disability manifested by chest pain was incurred in or is related to the Veteran's active service.  

(C)  Whether it is least as likely as not (50 percent probability or greater) that a current chronic disability manifested by chest pain is caused by OR aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected major depressive disorder and intermittent explosive disorder. 

A complete rationale must be provided for any opinion given.  The rationale must cite to supporting factual data and medical literature where appropriate.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Arrange for the Veteran to be examined by an appropriate VA medical professional to determine the nature and likely etiology of his sinus disability.  Any necessary testing should be completed.  The claim file should be made available to the examiner in conjunction with this request. 

The examiner should specifically address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sinus disability, to include sinusitis, was incurred in or is related to the Veteran's active service. 

When providing this opinion, the examiner must address the service treatment records and post-service treatment records, including private treatment records from Medical University of South Carolina, which include the results of a September 2003 CT scan of the head which showed the Veteran's sinuses and mastoid air cells to be well pneumatized, and an October 2007 treatment record which showed a left septal spur of moderate size which touched the inferior turbinate of the nose.  The examiner must also address the Veteran's statements regarding suffering from sinus symptoms for years, which she self-treated with sinus and sinus headache medications.

A complete rationale must be provided for any opinion given.  The rationale must cite to supporting factual data and medical literature where appropriate.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


